FILED
                             NOT FOR PUBLICATION                           MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAIRO OSWALDO ROCHE-MEJIA,                       No. 10-73702

               Petitioner,                       Agency No. A070-958-620

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Jairo Oswaldo Roche-Mejia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and cancellation of removal. Our jurisdiction is governed

by 8 U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to consider Roche-Mejia’s contention that he

established past persecution and fears future persecution on account of imputed

political opinion because he did not raise it to the BIA. See Vargas v. INS, 831

F.2d 906, 907-08 (9th Cir. 1987) (“Failure to raise an issue in an appeal to the BIA

constitutes a failure to exhaust remedies with respect to that question and deprives

this court of jurisdiction to hear the matter.”). Roche-Mejia does not otherwise

challenge the BIA’s denial of asylum and withholding of removal. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“Issues not raised and argued in the

opening brief are deemed waived.”).

      We also lack jurisdiction to consider Roche-Mejia’s contention regarding

alleged due process violations relating to the hearing transcript because he failed to

raise it to the BIA. See Vargas, 832 F.3d at 907-08.

      Finally, with respect to Roche-Mejia’s cancellation of removal claim, we

lack jurisdiction to consider his challenge to the agency’s hardship determination.

See 8 U.S.C. § 1252(a)(2)(B)(i); Figueroa v. Mukasey, 543 F.3d 487, 494 (9th Cir.

2008) (this court lacks jurisdiction to review BIA’s discretionary determination

that an applicant for cancellation of removal failed to establish that his removal


                                           2                                    10-73702
would result in exceptional and extremely unusual hardship to U.S. citizen

relatives).

       PETITION FOR REVIEW DISMISSED.




                                         3                                   10-73702